ON PETITION FOR REHEARING.22 For Departmental Opinion, see 187 Wn. 656,61 P.2d 291. — REP.
After the opinion in this case was filed, the appellant, the claimant, filed a petition for rehearing, and, among other things, called attention to an inaccuracy as to the statement of one or two facts. While the facts to which attention was called are entirely immaterial, so far as the disposition of the case is concerned, we deem it best, in the interest of courtesy, to make the correction.
The sentence in the opinion reading:
While the appeal was pending, the claimant filed a petition asking that the department authorize an operation upon him, which the department declined to do. Before the claim was finally closed, the claimant was operated upon by a surgeon, at his own request, and it is here claimed that he is entitled to his hospital and surgical expense, as well as time loss during the time he was disabled from work.
will be stricken, and there will be substituted in its place the following:
Without authority from the department, the claimant was operated upon by a surgeon, at his own request, and it is here claimed that he is entitled to his hospital and surgical expense, as well as time loss during the time he was disabled from work.
The answer to the petition for rehearing of the appellant is, in effect, a petition for rehearing on the part of the respondent. There appears to be some doubt as to exactly what the Departmental opinion holds, and, in order to make it definitely clear, if it is not already clear, the opinion holds two things: First, that the appellant, the claimant, was not entitled to be compensated by the department for his hospital and surgical expense attendant upon the operation; and second, that the case should be disposed of under the provisions of Rem. Rev. Stat., subd. (g), § 7679 [P.C. § 3472], as the facts may warrant.
In all other respects, both petitions will be denied. *Page 704